Citation Nr: 0933166	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-03 446	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In April 2008, the Veteran testified at a hearing before the 
Board.  At the hearing, the Veteran withdrew his appeal of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus.  

Additionally, prior to the certification of the claim to the 
Board, the RO received additional evidence in the form of a 
medical nexus opinion letter from a Dr. W.A. at the Salt Lake 
City VA Medical Center (VAMC).  However, the RO failed to 
issue a supplemental statement of the case that considers the 
new evidence.  See 38 C.F.R. § 19.31 (2008).  In light of the 
grant below, the Board will not remand the case for re-
adjudication of the Veteran's claim.


FINDINGS OF FACT

1. By a May 2001 rating decision, the RO denied a claim of 
service connection for bilateral hearing loss.

2. Evidence received since the May 2001 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection and it raises a reasonable possibility of 
substantiating the underlying claim.

3.  It is as likely as not that the Veteran has bilateral 
hearing loss attributable to his active military service.


CONCLUSIONS OF LAW

1.  A May 2001 rating decision, which denied the Veteran's 
claim of service connection for bilateral hearing loss, is 
final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2000).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The Veteran has bilateral hearing loss that is likely the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2006 statement, the Veteran contends that, 
although his separation examination is not part of the 
evidence of record, he complained at the time of the 
examination that his hearing had been affected by noise 
exposure while in service.  Specifically, at an April 2008 
hearing, the Veteran attributed his claimed disability to 
loud noises during live fire exercises that he endured 
without hearing protection.  Hearing Transcript at 5.  Thus, 
the Veteran contends that service connection is warranted for 
bilateral hearing loss.  The Veteran initially filed a claim 
for service connection of bilateral hearing loss in March 
2000 that was denied by a May 2001 rating decision.  The 
Veteran did not appeal the denial, and the May 2001 decision 
became final.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

(The Board notes that 38 C.F.R. § 3.156 was revised, 
effective October 6, 2006, but the changes affect only those 
claims where new service department records are obtained.  
71 Fed. Reg. 52455-57 (Sept. 6, 2006).  The definition of new 
and material evidence in 38 C.F.R. § 3.156(a) remains the 
same.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The Board must first determine whether new and material 
evidence has been presented before it can reopen a claim to 
re-adjudicate the issue going to the merits.  The issue of 
reopening a claim goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the May 2001 RO decision.  (For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).)

The evidence of record at the time of the May 2001 decision 
included:  the Veteran's service treatment records and 
personnel records; medical treatment records from the 
Muskogee VAMC dated from June 1999 to March 2000; medical 
treatment records from the Salt Lake City VAMC dated from 
July 2000 to September 2000; and statements from the Veteran, 
his ex-wife, his daughter, and his representative.

In denying the claim in May 2001, the RO found that the 
evidence of record did not show a then-current diagnosis of 
bilateral hearing loss.  Consequently, in order for the claim 
to be reopened, new and material evidence must be received 
that pertains to the current diagnosis element of a service 
connection claim.

New evidence added to the record since the May 2001 decision 
includes:  medical treatment records from the Salt Lake City 
VAMC dated from August 2005 to April 2006; a letter from the 
Salt Lake City VAMC from a Dr. W.A. dated in December 2007; a 
VA examination report dated in May 2006; and statements from 
the Veteran, his ex-wife, his daughter, his son, his friends, 
and his representative.

A review of the new evidence reveals a May 2006 VA 
examination report conducted in connection with this claim.  
At the examination, the examiner reviewed the claims file and 
examined the Veteran.  Audiometric examination conducted as 
part of the examination indicated that the Veteran had 
impaired hearing as defined by VA.  The examiner diagnosed 
the Veteran with mild to severe sensory hearing loss above 
500 Hertz in the right ear and above 1000 Hertz in the left 
ear.  The examiner, however, failed to provide an opinion on 
whether the Veteran's hearing loss was attributable to his 
period of active military service.

The Board finds that the May 2006 VA examination report, 
including a diagnosis of hearing loss, constitutes new and 
material evidence in connection with the Veteran's claim of 
service connection.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it is supporting evidence of the current diagnosis 
element of a service connection claim-the absence of which 
was the reason the claim was denied in the May 2001 decision.  
Thus, the evidence relates to an unestablished fact necessary 
to substantiate the claim and it raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim of service connection for hearing loss is reopened with 
the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

In January 2008, the Veteran submitted a letter from a Dr. 
W.A. at the Salt Lake City VAMC.  Dr. W.A. states, "It is as 
likely as not that [the Veteran's] sensory hearing loss and 
tinnitus [were] contributed to by the noise exposure he was 
exposed to as a result of his military service."  

The Board notes that there is no objective evidence that 
sensorineural hearing loss manifested itself to a compensable 
degree within one year of the Veteran's separation from 
military service.  Sensorineural hearing loss was first 
documented in the May 2006 VA examination report.  Thus, 
service connection is not warranted for hearing loss on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Nonetheless, the evidence of record shows:  (1) medical 
evidence of bilateral hearing loss in the form of the May 
2006 VA examination report; (2) lay evidence of noise 
exposure and the incurrence of the claimed disability in 
service in the form of the statements by the Veteran; and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the current disability in the form of the January 
2008 letter from Dr. W.A.  The physician's opinion linking 
the disability to service is not contradicted by any other 
evidence.  Consequently, with resolution of reasonable doubt 
in the Veteran's favor, service connection is warranted for 
bilateral hearing loss.  See 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385.


ORDER

Service connection for bilateral hearing loss is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


